Citation Nr: 9910644	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  93-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas 


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

According to information contained in the veteran's DD 
Form 214, he had active military service from July 1970 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  

In March 1995, the Board remanded the instant claim for 
further development.  In June 1995, the veteran appointed the 
Disabled American Veterans (DAV) as his accredited 
representative in this claim.  In February 1998, his claim 
was transferred from the Muskogee, Oklahoma RO to the 
Wichita, Kansas RO.  He provided hearing testimony before a 
hearing officer at the RO in August 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran is not shown to have specifically engaged in 
combat with the enemy during his service, and multiple 
stressors claimed by the veteran are not subject to 
verification.  However, the record does establish that the 
veteran did experience a certain in-service stressor, in 
particular, he was a crash and rescue crew chief assigned to 
the 57th Aviation Company in November 1970, and as such it is 
likely that he responded as part of the rescue crew fighting 
fires in helicopters that have been corroborated as being 
shot down that month.

3.  There is medical evidence of record indicating that the 
veteran has been diagnosed with PTSD based upon the one 
verified stressor in service.


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that on service entry 
examination in November 1969, the psychiatric examination was 
reported to be normal and the veteran was determined to be 
qualified for service.  The remainder of the service medical 
records were devoid of complaints, findings or treatment of 
any psychiatric disorder.  On separation examination, in 
February 1973, the veteran reported a medical history of 
frequent trouble sleeping, nervousness and depression or 
excessive worry.  The psychiatric examination diagnosed 
severe passive-aggressive personality and situational 
adjustment reaction.  The examiner remarked that the veteran 
admitted to symptoms of character disorder but that there was 
no disqualifying medical problem.  

Review of the veteran's DD Form 214 reflects that the veteran 
was awarded the Vietnam Service Medal with two Bronze Service 
Stars, the Vietnam Campaign Medal, and the National Defense 
Service Medal.  His military occupational specialty was as a 
firefighter.  Foreign service of slightly over 15 months is 
also reported.  His DA Form 20 indicates that he had foreign 
service in Vietnam from September 17, 1970 to 
December 28, 1971.  (The Board notes that this period of 
service matches the period of foreign service indicated on 
the DD Form 214.)  According to his DA Form 20, he was 
assigned to the 119th Aviation Company from August 7, 1970 
until November 20, 1970, and for the remainder of his tour in 
Vietnam, he was assigned to the 57th Aviation Company.  His 
duties were as a crash rescue specialist.  His DA Form 20 
further reveals that subsequent to his service in Vietnam, 
the veteran had two periods of AWOL, first in May 1972 and 
then in September 1972, and he was also subsequently reduced 
in rank from E-5 to E-3.

The veteran's original claim seeking service connection for 
PTSD was received in October 1991.

A careful review of the evidentiary record, reveals that in 
March 1974, the veteran was seen by the VA mental health 
clinic complaining of being nervous and of pain in his 
abdomen.  The examiner stated that the veteran was a young 
Vietnam veteran who was suffering from a post-traumatic 
neurosis manifesting itself in somatic dysfunction.  He was 
advised to get some psychiatric help and was given an 
increase in Valium medication that he was already taking.  He 
was seen later that month for generalized anxiety and 
difficulty sleeping.  He reported a long neurotic history 
including a two week neuropsychiatric hospitalization while 
in the service for an anxiety condition.  His mother called 
the clinic and indicated that the veteran was abusing his 
medication, had shot a gun at a group of young boys and was 
acting irrational.  The examiner recommended hospitalization.  
The diagnosis was drug overdose.  

In July 1986, the veteran was seen for complaints of 
depression, anxiousness and recurrent headaches after 
sustaining a concussion in a motor vehicle accident three 
months earlier.  He related that he was contemplating 
suicide.  There were no localizing neurological signs.  The 
diagnoses were anxiety and depression.  He was referred to 
the mental health and neurology clinics.  

In October 1987, the veteran was hospitalized by VA for 
alcohol rehabilitation.  

The veteran was hospitalized by VA in October 1991.  He was 
seen by the PTSD unit and was accepted for the program.  His 
tentative admission date was scheduled for November 1991.  As 
he was not psychotic or in serious depression, he was 
discharged as requested.  His pertinent diagnoses were 
chronic PTSD and continuous alcohol abuse.  His psychosocial 
stressors were mild and his global assessment of functioning 
(GAF) was 80.  It was noted that his GAF the previous year 
was 75.  

In December 1991, the veteran submitted a stressor statement 
to VA.  He indicated, in pertinent part, that he served in 
Vietnam with a firefighting unit.  He related that he 
experienced ammunition dump fires, exploding aircraft while 
fighting fires and grass fires outside of the perimeter which 
had exploding mines and rounds.  He also indicated that he 
experienced the death of a close friend SP/4 [redacted], who 
died while taking incoming mortar rounds.  He stated that he 
had bad dreams, problems sleeping, difficulty getting close 
to people that he cared about, flashbacks and a drug and 
alcohol problem.  

In March 1992, the veteran underwent a VA psychiatric 
examination.  He related that he had two tours of Vietnam 
from 1970-71 and again for eight months from 1971-72.  He 
stated that he was basically a firefighter attached to 
aviation units.  He complained of having to put out fires 
under incoming artillery and mortar attack occasionally, and 
that he saw wounded and mutilated people brought in by air 
evacuation.  He also saw children on the roadside that had 
been run over and one of his friends was killed by an 
artillery attack upon the airbase.  He complained of 
drinking, abusing drugs and depression.  He claimed to work 
in construction, but stated that he became depressed, drank 
and slept poorly, thus his work was intermittent.  He related 
that he was hospitalized at a VA hospital in 1975-76 during 
one of his numerous suicide attempts by overdose.  He was 
also hospitalized at the VA hospital in 1985 on the alcohol 
and drug unit and in 1991 for PTSD and alcoholism.  He was 
also treated in a private facility (Arbor Creek) for alcohol 
and drug treatment in 1991.  The examiner indicated that the 
veteran complained of symptoms that would suggest PTSD in 
terms of sleep disturbance, bad dreams, flashbacks, 
irritability, hypervigilance, chronic depression and chronic 
fatigue.  The symptoms were noted to be consistent with PTSD 
but also consistent with chronic depression and alcoholism 
without any history other than that provided by the veteran.  
The examiner also related that the history of stressor 
provided by the veteran was marginal and that he did not feel 
able to make a diagnosis at that time other than chronic 
alcoholism and chronic depression.  

A statement was received from the veteran in January 1993, 
indicating, in pertinent part, that he was hospitalized on 
the VA PTSD ward and that he had been diagnosed with PTSD.  
His hospitalization report indicated that he was admitted to 
the VA hospital voluntarily because he was very angry, had 
some suicidal and homicidal ideation and frequent mood 
swings.  He was also reported to be agitated, demanding, 
hostile and did not want to follow ward rules and regulation.  
At the time of hospitalization, he was cooperative and 
verbalizing coherently and rationally.  There were no 
delusions, hallucinations or thinking disorganization.  He 
was initially admitted to the PTSD unit but was transferred 
when his urine test was positive for cocaine and because of 
anger, hostility and inability to abide with ward rules and 
regulation.  He complained of inability to sleep because of 
recurring nightmares of his Vietnam experiences, but after a 
few days of taking his medication, his agitation and 
nightmares gradually diminished.  He still worried about the 
nightmares because he saw the face of a boy he killed in 
Vietnam and instead of the boy, he saw the face of his son.  
He also stated that the devil bothered him in the nightmares 
and told him to kill his son to get rid of the nightmares.  
He improved after several days of medication and talking with 
the psychologist.  He asked to be transferred to the PTSD 
unit and was told that he would not be accepted unless he 
completed the ARU program.  He was referred to the ARU 
program and the veteran voiced no objection.  Later, he 
started to refuse to take his medication and stated that he 
did not need to take his medication he only needed treatment 
for PTSD.  Since he refused to take his medication and follow 
the ward rules and regulation, he was discharged.  The 
pertinent diagnoses were PTSD, delayed, and chronic, episodic 
cocaine abuse.  Psychosocial stressor, nightmares of Vietnam 
experience; severity, moderate.  His GAF was 80; past year 
70.  

The veteran was hospitalized in February 1993 by VA.  He was 
admitted complaining of increasing auditory hallucinations 
and nightmares of Vietnam, depression and anxiety.  He was 
admitted to another VA hospital and was in a PTSD program.  
However, he was transferred to the acute psychiatric ward due 
to increasing auditory hallucinations, but then refused to 
take his medications.  He was discharged from the hospital.  
Mental status examination showed the veteran had a pleasant 
affect.  He was appropriate and in good contact with reality 
but he indicated that he had auditory hallucinations.  He 
indicated that he had been abusing cocaine so his auditory 
hallucinations could be drug-induced.  He was oriented in 
three spheres.  There were no gross memory deficits.  There 
were no overt delusions or thought disorder.  Although he was 
depressed, there was no indication of high suicidal risk.  He 
denied homicidal ideation.  His judgment and insight were not 
impaired.  During his hospitalization, the veteran was put on 
restriction in order to observe his behavior.  Although he 
was hallucinating, he was in control of his behavior so he 
was tried on one hour meal privileges, and advanced to full 
privileges when his behavior was appropriate.  There were no 
difficulties, although he continued to complain of auditory 
hallucinations.  His Thorazine was increased.  He requested a 
pass to see his family and when he returned, he stated that 
his auditory hallucinations had worsened.  He admitted to 
taking drugs while on pass.   He went on pass again and did 
not return.  He was discharged absent without leave.  The 
diagnoses were polysubstance abuse, rule out PTSD and 
borderline personality traits.  His GAF was 80.  

In May 1995, the veteran indicated in a stressor statement 
that one month after he arrived in Vietnam, while on active 
duty, a helicopter crashed outside the perimeter.  He stated 
that as they went to the aid of the helicopter crew, it 
exploded, burning all the men aboard alive.  

The veteran was hospitalized from April 1995 to June 1995 for 
the PTSD treatment program.  He complained of hallucinations, 
increased depression, avoidance and intrusive thoughts.  He 
was disabled at that time from a construction site accident 
fracturing both ankles with resulting fusion and difficulty 
ambulating.  He was alert and oriented, but delayed in 
responses and movement.  He reported feelings of depression.  
He denied suicidal ideation and had support from his family.  
Upon admission to the domiciliary, he attended appropriate 
classes and educational presentation.  He began his 
residential treatment program complaining of nightmares, 
inability to sleep, poor appetite, anxiety, war-related 
auditory hallucinations, paranoid ideations, depression, 
inability to concentrate, isolation and feelings of guilt.  
Prior to this admission, he had been hospitalized for 
treatment of depression on two occasions, substance abuse two 
times and once for possible schizophrenia.  He entered a VA 
program for PTSD in 1993, but failed to complete it.  During 
his hospitalization, he regularly attended individual and 
group therapy sessions.  He continued to have intrusive 
thoughts and nightmares, but was able to get six hours of 
sleep and was experiencing less guilt about his Vietnam 
experience.  He was treated pharmacology.  He completed the 
residential treatment program and was discharged home.  His 
discharge diagnoses were PTSD, major depression in partial 
remission and polysubstance abuse.  

In August 1995, the RO contacted the Environmental Support 
Group (ESG), requesting that a search be conducted of the 
daily journals to support the death of SP/4 [redacted] and 
the operational reports-lessons learned, or combat operations 
after action reports to attempt to verify the veteran's 
stressors.  

In June 1996, ESG submitted reports which indicated, in 
pertinent part, that SP/4 [redacted], the veteran's high 
school friend, died August [redacted], 1969, from injuries 
sustained when he picked up a mortar round and it exploded.  
This incident occurred prior to the veteran's tour of duty in 
Vietnam.  Also enclosed was a unit history of the 57th 
Aviation Company indicating that the unit's mission included 
providing air transportation for combat troops and attack 
helicopters for fire support operations.  The unit's area of 
operation (AO) included Kontum, An Khe, and Pleiku.  (The 
Board again notes that the veteran's DA Form 20 indicates he 
was assigned to the 57th Aviation Company on November 20, 
1970.)  In the unit history, it was reported that November 
22, 1970, became known as "Black Sunday" as on that day, 
while on a support mission for ground troops at Plei Mei, a 
serviceman from the unit piloting a UH-C1 gun ship was 
severely wounded in the head.  He died enroute to the 71st 
Evacuation Hospital in Pleiku.  Five more aircraft were 
damaged by fire the same day with another serviceman from the 
unit wounded in the leg.  

VA outpatient treatment records from February 1993 to 
July 1996 were obtained and associated with the claims 
folder.  These records show ongoing treatment for the 
veteran's mental health complaints.  

The veteran was hospitalized by VA from June to July 1996.  
He had a history of PTSD and generalized anxiety for which he 
claimed only Valium will help.  He ran out of the medication 
and since that time, he related feelings of increased 
nervousness and feelings of depression.  He complained that 
he became preoccupied with thoughts of Vietnam, the death of 
his father 14 years earlier and his marital problems.  He 
complained of being disturbed by nightmares, which woke him 
during the night with headaches and cold sweat.  He also 
stated that he sometimes heard helicopters and had problems 
with frequent, active memories about Vietnam.  Three weeks 
prior to admission, he stated that he attempted suicide by 
running his truck through a closed garage.  He stated that 
one week prior to admission, he began to again think of 
committing suicide.  Mental status examination revealed good 
eye contact with positive mild psychomotor retardation.  His 
speech was slow and slightly slurred with normal tone and 
porosity.  His mood was depressed.  Affect was restricted and 
sad-appearing.  He denied suicidal or homicidal ideation.  He 
was preoccupied with thoughts of Vietnam and the dreams he 
never fulfilled.  He had positive paranoid thoughts that 
people were watching him.  He had no visual or auditory 
hallucinations.  Insight was fair and his judgment was poor.  
During his hospitalization, he was cooperative on the ward 
and posed no management problems.  He continued to complain 
of nightmares.  He was able to sleep six hours at night.  He 
complained of marital problems and indicated that his wife 
did not understand PTSD.  His mood continued to be somewhat 
depressed and there were no suicidal thoughts or plans so he 
was given partial privileges.  He was also given passes to 
take care of business between him and his wife that involved 
his house and other business.  It was discussed that he had 
been addicted to Valium for some time and he began tapering 
off of it.  Thioridazine was started .  He showed improvement 
in his mood and his affect.  He was stable at the time of 
discharge.  The diagnoses were PTSD, generalized anxiety 
disorder and dependent personality disorder.  

In July 1996, the veteran was admitted to the VA dual 
diagnosis unit.  He indicated that he was suicidal one month 
prior to admission and kept emphasizing his PTSD symptoms and 
requesting treatment for them.  He claimed that his 
medications were working, his mood was good and at the time 
of admission, he was not suicidal or homicidal.  Mental 
status examination revealed the veteran to be fidgeting and 
anxious.  He was cooperative with good eye contact.  His 
speech was of a normal rate and tone.  His mood was good and 
his affect was anxious.  His thoughts were logical and there 
was no suicidal or homicidal ideation.  He denied visual and 
auditory hallucinations.  His judgment and insight were poor.  
H did not complete the dual diagnosis program and asked to be 
discharged.  The examiner noted that the veteran's defenses 
were strongly in place during his inpatient stay in treatment 
and remained effective at blocking any efforts to break 
through.  His motive for not engaging in treatment was 
suspect.  He did acknowledge that his unresolved PTSD issues 
had negatively impacted his marriage, but he was unwilling to 
make any changes at that time.  The pertinent diagnoses were 
alcohol dependency with physiological dependency, sedative 
hypnotic and anxiolytic dependency with physiological 
dependency, PTSD and rule out substance-induced mood 
disorder, depressed.  

Pursuant to the Board's remand of March 1995, the veteran 
underwent a VA psychological assessment and psychiatric 
examinations by two psychiatrists.  In July 1996, the veteran 
underwent a VA psychological assessment.  It was noted that 
the veteran was receiving social security disability benefits 
for injuries to his ankles.  The assessment included results 
of psychological testing (Minnesota Multiphasic Personality 
Inventory (MMPI) and Mississippi Scale for Combat-Related 
PTSD, Impact of Event Scale), review of his claims folder and 
current treatment chart and a clinical interview.  He 
recalled several traumatic experiences in Vietnam.  He was a 
crew chief for a crash and rescue team.  He once saw 44 men 
burn in a Chinook that had gone down.  He heard them 
screaming as it burned and could not do anything.  He also 
ran over a mother and her child in a truck.  He attempted 
suicide on two occasions since he returned from Vietnam.  He 
also had been through two PTSD programs.  There were some 
signs of exaggeration on his MMPI, but the exaggeration 
(acquiescence to endorse psychopathology) at a level 
remarkably less than levels typical of veterans who truly 
suffer from PTSD.  An extreme level "identification with the 
victim" was part of his presentation.  He experienced all 
the intrusive symptoms regarding the helicopter fire, 
including reexperiencing the smell of burning flesh and 
hearing the screams.  He also complained of guilt and shame.  
Reports of hallucinations were always related to his 
reexperiencing phenomena, when he was sleeping or isolating.  
He had attempted numerous avoidance strategies, including 
alcohol, marijuana and Valium.  He clearly met most of the 
hyperarousal criteria.  He was markedly distressed about 
suggestions he reported from his treatment team regarding the 
role of his childhood in his psychological condition.  He 
repeatedly brought up his disbelief and reluctance to 
consider how his childhood experiences may have impacted on 
his condition.  He could not comprehend how the existence of 
psychopathology prior to the military might relate to 
compensation determinations.  He presented with cognitive 
deficits that included short attention span, poor abilities 
to gate out distractions, poor memory and poor 
conceptualization (i.e., the meaning of his childhood 
influences on PTSD).  He had difficulty remaining focused on 
questions at hand; giving short answers about his family and 
quickly moving to his preoccupation with his PTSD symptoms 
and Vietnam experiences.  The pertinent diagnoses were PTSD 
and personality disorder not otherwise specified: histrionic 
and borderline traits.  His GAF score was 30.  

In August 1996, the veteran underwent a VA psychiatric 
examination.  He complained of depression because of Vietnam.  
He rationalized all his problems with Vietnam.  He felt 
anxious and that is why he believed he abused his medication.  
He complained of dreams of Vietnam and felt guilty all the 
time for the things that happened there.  Mental status 
examination revealed the veteran exaggerated regarding his 
Vietnam experiences and his present symptomatology.  The 
examiner stated that this was not to say that he did not have 
to some degree the complaints he expressed.  His mood was 
depressed.  He was coherent and relevant with no thought 
disorder present.  He was able to give adequate history even 
when sometimes his answer was evasive because of the 
rationalization of all his problems having to do with 
Vietnam.  He did not present signs of organicity.  The 
examiner reviewed the psychological report to be compatible 
with PTSD.  He related that even when the veteran exaggerated 
regarding traumatic events, it was assumed that he did go 
through traumatic events in Vietnam.  He did not state in the 
past that he had specific complaints of PTSD until lately he 
had been focusing in his PTSD disability.  The examiner 
stated that it was likely that the veteran did have some 
intrusive thoughts from Vietnam and some guilt from the 
Vietnam experience was present.  There was also an affective 
personality with impulsiveness in the area of alcohol, drugs 
and also history of suicidal threats and attempt.  Some of 
the feelings of depression and emptiness, like some of his 
other symptoms, were in part at least due to the defective 
personality, mostly of a borderline type, but some symptoms 
were due to or increased by PTSD.  It was noted by the 
examiner that he was on Social Security and that his present 
GAF was 60, due in equal parts to his PTSD, personality 
disorder and alcohol abuse.  The diagnoses were PTSD, alcohol 
abuse and personality disorder with mixed borderline 
elements.  

The veteran underwent a second VA psychiatric examination in 
August 1996.  He related several traumatic experiences 
including rescuing bodies from chapels, soldiers dying in 
front of him, running over two children with a truck and 
rescuing soldiers from fires that were injured and who were 
screaming.  He complained that he was always paranoid that 
someone was going to get him.  He felt that this was arranged 
from what happened to him in Vietnam.  He related that he 
felt guilt and shame.  He also related that he was going 
through a divorce which caused him some depression.  He had 
suicidal thinking off-and-on.  He had flashbacks, nightmares 
and startle response.  He heard voices, had coldsweats and 
hypervigilance.  He stayed to himself and had difficulty 
forming close relationships.  Mental status examination 
revealed the veteran's speech was relevant and coherent and 
did not show any disjointed thinking.  He had some paranoid 
thinking of people being after him.  He was oriented to time, 
person and place.  His memory for recent and remote events 
was intact.  His mood was anxious.  Judgment and insight was 
good.  The diagnoses were PTSD, alcohol abuse and history of 
substance abuse.  His GAF was 60.  

VA outpatient treatment records from July 1996 to April 1997 
were obtained and associated with the claims folder.  These 
records reflect treatment inclusive of, amongst other things, 
the veteran's treatment for mental health and alcohol abuse 
complaints.  

In October 1997, the veteran was seen in the VA mental health 
clinic requesting that he enter a PTSD program.  It was noted 
that he had been in two PTSD programs in the past. He 
complained of insomnia, anxiety, depression, suicidal 
thoughts and flashbacks about Vietnam.  He also had a history 
of alcohol abuse.  Mental status examination revealed the 
veteran was still depressed with anxiety but not actively 
suicidal.  There was no psychosis and no threatening 
behavior.  The diagnosis was PTSD by history.  His GAF was 
50.  

In February 1998, the veteran was admitted to a VA hospital 
for treatment in the Alpha Theta program and referral to the 
PTSD program.  Mental status examination revealed that there 
was no evidence of hallucinations or body image disturbance.  
His thoughts were goal directed.  He was concrete on proverbs 
but reasonably abstract on his similarities.  There were no 
loose associations, dereistic thinking, delusions or 
ruminations.  His thoughts seemed appropriate to thought 
content and he appeared euthymic.  There were no tics or 
mannerisms.  The pertinent diagnostic impressions were PTSD 
and alcohol abuse by history.  His GAF was 50.  

In April 1998, the veteran submitted another stressor letter.  
He indicated that in November 1970, when a UH-1 helicopter 
went down and the crew was killed in the fire.  He stated 
that the assault chopper was from the 119 Infantry.  He also 
related that he and his crew members placed the dead soldiers 
in body bags and that he still remembered the smell of their 
burnt bodies.  He further stated that in January 1971, he and 
his men were called to put out a fire of a helicopter from a 
COBRA ship which went down on a mountainside.  While rescuing 
the men, they took sniper fire but were able to rescue the 
men and destroy the radio equipment.  

The veteran underwent additional VA psychiatric examination 
in April 1998.  An extensive review of the veteran's medical 
records included his outpatient, inpatient and mental health 
treatments.  The veteran complained of thinking about Vietnam 
daily.  He reported that he wondered often about what 
happened to friends that did not make it back.  He described 
recurrent nightmares of Vietnam traumas and stated that prior 
to 1990, he had the nightmares five nights per week.  The 
nightmares were noted to have improved in frequency to two to 
three times per week.  He also complained of recurrent 
flashbacks of Vietnam trauma.  He reported one recurrent 
theme of seeing the child he ran over in Vietnam with his 
intestines protruding and seeing his son's face in the face 
of the boy.  He related that the flashbacks occurred two to 
three times per week.  He related that he avoided reminders 
and feelings with the use of alcohol.  He admitted to 
detachment and estrangement from others.  He complained of a 
long history of insomnia and difficulty with concentration.  
He denied irritability or outbursts of anger.  He admitted to 
an exaggerated startle response to loud noises.  Mental 
status examination revealed the veteran was cooperative and 
had good eye contact.  He denied current hallucinations.  He 
denied delusional thinking with the exception of a little 
paranoia.  His speech was markedly tangential.  He appeared 
nervous and became tearful at times.  He admitted struggling 
from low self esteem.  He denied suicidal ideation at the 
time.  He denied present or past homicidal ideation.  
Judgment was intact to formal testing.  The diagnoses were 
PTSD, chronic, severe, depressive disorder, secondary to PTSD 
per history, alcohol abuse, secondary to PTSD per history, 
and history of polysubstance abuse, reportedly in remission.  
His GAF was 40.  

VA outpatient treatment records from November 1997 to 
January 1998 were obtained and associated with the claims 
folder.  These records reflect treatment inclusive of, 
amongst other things, the veteran's treatment for mental 
health and alcohol abuse complaints.

In August 1998, a letter was received by the RO from a VA 
examiner who stated that the veteran was involved in the 
outpatient PTSD clinic.  It was reported that the veteran was 
involved in group therapy, once a week for one hour and a 
psycho-educational group, once a week for one hour.  He had 
been involved in the program since July 1998.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 1998.  He testified that he was a 
crew chief operating the hose and extinguishing fires at 
ammunition dumps and downed helicopters.  He was required to 
search for and destroy radio equipment, run a small perimeter 
and search for any survivors. He related stressors which 
included running over a young Vietnamese boy, placing bodies 
in body bags after retrieving the bodies during fires and 
pulling a soldier's arm off as he tried to rescue him from a 
helicopter fire.  He also testified that a boyhood friend was 
killed in Vietnam prior to his arrival in Vietnam but that 
his death troubled him because his friend was an identical 
twin and his twin was unable to cope with the death of his 
brother in Vietnam.  He stated that after his friend's death 
in Vietnam, his identical twin killed himself because of his 
inability to cope with his brother's death.  These two deaths 
affected him deeply.  

II.  Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for PTSD is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has submitted sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  The claim was 
remanded in March 1995 for development of additional 
evidence.  The record is now complete, and there is no 
further assistance required to comply with the duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The Board also notes that the record indicates that the 
veteran has been diagnosed in service and afterwards with a 
personality disorder.  However, a character disorder is not a 
disability for which service connection may be granted.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).  See Winn v. Brown, 
8 Vet. App. 510, 516 (1996), aff'd, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans 
Affairs").  See also Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor. Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  See also Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  Such corroborating evidence 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Having discussed the applicable laws and regulations, the 
Board finds that the veteran was not specifically engaged in 
combat with the enemy.  In this regard, the Board notes that 
the veteran's DD Form 214, as well as his own history 
provided on multiple occasions, indicates that his military 
occupational specialty was a firefighter and that he was 
assigned to the 199th Aviation Company and the 57th Aviation 
Company, during his service in Vietnam.  Although the veteran 
received a Vietnam Service Medal with two bronze service 
stars, signifying the participation of his unit in two 
recognized campaigns during the war, there are no medals or 
citations of record that specifically indicate his 
participation in combat.  Accordingly, as the veteran did not 
specifically engage in combat, his contentions, by 
themselves, will not be sufficient to establish the alleged 
stressors, and the Board must determine whether service 
records or other independent credible evidence corroborates 
the alleged stressors.  See Dizolgio, Doran, Cohen, supra.

Although the veteran was not engaged in combat against the 
enemy, the Board finds that there is evidence of record which 
does tend to verify at least one of the veteran's claimed 
stressor incidents.  In this regard, the Board notes that the 
veteran has reported that one of his stressors pertained to 
witnessing the murder of a Vietnamese boy when he ran the 
child over with his jeep.  This cannot be corroborated.  
Additionally, his claim that he attempted to save a 
serviceman from a burning helicopter and the serviceman's arm 
came off in his hands cannot be substantiated without the 
serviceman's name, his unit or the date of the incident.  
Further, his alleged stressor regarding the death of his 
friend, SP/4 Lamm in Vietnam was not witnessed by the veteran 
because it occurred prior to his entrance on active duty.  
This was verified by ESG and later confirmed by the veteran 
at his personal hearing in August 1998.  Thus, none of these 
events have been corroborated as having occurred during the 
veteran's service in Vietnam.

However, the veteran has also contended that around October 
or November 1970, he and his crew attempted to save the crew 
of a UH-1 helicopter.  He claims that the helicopter crew 
(number not stated) perished as his crew attempted to put out 
the helicopter fire and save the men.  The veteran's DA 
Form 20 shows that he was not a member of the 57th Aviation 
unit in October 1970.  However, in November 1970, the 
chronological history of that unit indicated, in pertinent 
part, that a serviceman from his unit was piloting a UH-1C 
gun ship and was severely wounded in the head.  He died 
enroute to the evacuation hospital in Pleiku.  Five more 
aircraft were damaged by fire the same day, but the casualty 
list of men other than those attached to that unit was not 
indicated in the history of the 57th Aviation Company.  
Although it is not clear if these men, who suffered aircraft 
damage in November 1970 were the same group that the veteran 
discussed in his stressor statement, the evidence is close 
enough to be indicative of the type of work the veteran 
indicated that he performed and the type of incident he was 
witness to.  Therefore, the Board finds that the veteran's 
claimed stressor of having attempted to save the crew of a 
UH-1 helicopter during its fire to be adequately verified.

Thus, regarding the claimed stressors, the Board concludes 
that although the veteran was not engaged in combat, at least 
one of his claimed stressors has been adequately corroborated 
so that the Board considers it verified.  

Turning to the medical evidence of record, the Board notes 
that the veteran has received a variety of diagnoses over 
time.  However, the clear preponderance of the medical record 
establishes that the veteran warrants a diagnosis of PTSD.  
In this regard, the Board notes that the veteran was 
diagnosed with a personality disorder in service, and as 
previously stated, this is not a disability for VA purposes.  
Furthermore, he has been diagnosed with major depression and 
major depression secondary to PTSD.  He has also been 
diagnosed on numerous occasions with PTSD without 
substantiating his alleged stressors.  Of import however, 
were the diagnoses of PTSD provided in connection with a VA 
psychological assessment performed in July 1996, VA 
psychiatric examinations of August 1996, and VA psychiatric 
examination of April 1998, all which provided a diagnosis of 
PTSD supported by the stressor corroborated by ESG.  See 
Cohen.  Therefore, since at least one of the veteran's 
stressors has been corroborated and that stressor was 
discussed as a pertinent stressor during at least three 
examinations that diagnosed the veteran with PTSD, the 
evidence of record supports the veteran's claim for service 
connection for PTSD.  The Board notes that in any case, the 
evidence at least raises an issue of reasonable doubt, the 
benefit of which should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (1998).  Therefore, 
service connection is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  


		
	BRIAN W. LEMOINE
	Acting Member, Board of Veterans' Appeals



 

